DETAILED ACTION
Claims 1-18 are considered in this office action. Claims 1-18 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11077771. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have obvious to an ordinary person skilled in the art as discussed below in the 103 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 10343555) in view of Barrera et al. (US10573162) and in further view of Zimmermann (US20130117857) and in further view of Jendritza et al. (US2013/0218420A1)and herein after will be referred as Tan, Barrera, Zimmermann and Jendritza respectively. 

Regarding 1,  Tan teaches a method for adjusting a seat in a vehicle (Fig.10 Col. 1 Line 26-34 : “One object of the present disclosure is to provide an autonomous vehicle with a seat positioning system that saves seat positions corresponding to a driving orientation of a seat assembly and a relaxing orientation of the seat assembly, and thereafter moving the seat assembly to positions corresponding to the relaxing orientation and the driving orientation depending upon the mode for operation of the autonomous vehicle”), comprising: 
adjusting the seat from an initial position to a passenger adjusted position based on receive an input from a passenger (Col.1 Line 49-51: “The control panel is configured to receive seat positioning inputs made by a first occupant seated in the vehicle seat assembly. The controller is connected to the display, the control panel and the positioning mechanism of the vehicle seat assembly.”); 
and adjusting the seat to a position associated with a previous passenger based on identifying the person approaching the vehicle as the previous passenger (Fig.10 Step 11-12  Col.11 Line 21-34 : “If the first driver is not present in step S10, operating then moves to step S12. At step S12, the controller 66 determines whether or not a second driver has been identified via either images captured by the camera 68 and/or by voice recognition via voice commands captured by the microphone 70 and processed by the controller 66. If the second driver has been detected, the operation moves to step S13 where second driver settings are implemented, with the vehicle seat assembly 42, the steering column 38 and the brake and accelerator pedal assembly 40 all being repositioned to positions and orientations corresponding to upright settings set by the second driver. After step S13, the controller 66 moves to step S1, returning to FIG. 9.”: here the second driver is being interpreted as previous driver).

 Tan does not expressly teaches determining the passenger exited the vehicle after adjusting the seat; predicting a likelihood of the passenger returning to the vehicle based on determining the passenger exited the vehicle; adjusting the seat to the initial position based on the likelihood of the passenger returning is less than a passenger returning threshold; identifying a person approaching the vehicle after the passenger exited the vehicle based on information captured by one or more sensors of the vehicle  .

Barrera teaches determining the passenger exited the vehicle after adjusting the seat ( Col.4 Line 4-7 : “The user's departure may be indicated by detection of a door being unlocked , a door opening , a seat pressure sensor detecting the removal of weight , etc. , as may be determined by the controller 105”).

Zimmerman teaches predicting a likelihood of the passenger returning to the vehicle based on determining the passenger exited the vehicle; adjusting the seat to the initial position based on the likelihood of the passenger returning is less than a passenger returning threshold  (Para [0030] Line 18-39 : “for example, when the vehicle is used by a rental car company, because in this case the vehicle will be driven by a number of different users. The data, which are deleted from the vehicle at the end of a life cycle, can be, for example, once again any data that relate to the user, for example, telephone numbers, which the user selected while he was using the vehicle; calls received by the user; vehicle settings performed by the user, such as setting of the air conditioning system, the outside mirror, the seat position, the steering wheel position and the like. The data can also include the login, entered by the user over a user interface of the vehicle, or search screens, filled out by the user over a user interface of the vehicle, in particular search screens of a web browser, which was used during usage of the vehicle.” : here at the end of the cycle i.e. reservation time is completed for the rental car is being interpreted as predicting the likelihood the passenger is coming back to the car is less than a returning threshold and  the vehicle resets the seat position i.e. delete the vehicle seat settings at the end of the cycle /end of the reservation). 

Jendritza teaches identifying a person approaching the vehicle after the passenger exited the vehicle based on information captured by one or more sensors of the vehicle (Para [0014] : “In the case of the method for adjusting a sitting position, a potential vehicle driver or vehicle occupant is in particular optically sensed whilst still outside the vehicle by means of the first sensor unit.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Barrera , Zimmermann and Jendritza  to include determining the passenger exited the vehicle after adjusting the seat; predicting a likelihood of the passenger returning to the vehicle based on determining the passenger exited the vehicle; adjusting the seat to the initial position based on the likelihood of the passenger returning is less than a passenger returning threshold; identifying a person approaching the vehicle after the passenger exited the vehicle based on information captured by one or more sensors of the vehicle  . Doing so would not make the user set the preferred settings every time he uses the vehicle as disclosed by Zimmermann in Para [0031].   
	
Similarly Claims 7 and 13 are rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, Tan in view of Barrera and in further view of Zimmermann and in further view of  Jendritza teaches the method of claim 1. 
Barrera also teaches determining whether the passenger has exited the vehicle based on at least one of a door sensor, a seat pressure sensor, a visual sensor, or a combination thereof ( Col.4 Line 4-7 : “The user's departure may be indicated by detection of a door being unlocked , a door opening , a seat pressure sensor detecting the removal of weight , etc. , as may be determined by the controller 105”).  

Similarly Claims 8 and 14 are rejected on the similar rational as Claim 2 above is. 

Regarding Claim 3, Tan in view of Barrera and in further view of Zimmermann and in further view of  Jendritza teaches the method of claim 1. 
Tan also teaches further comprising: capturing an image of the person approaching the vehicle via an image sensor of the vehicle; and identifying the person based on the image (Col.11 Line 7-21: “In FIG. 10, the controller 66 has moved from step S3 in FIG. 9 to step S10. At step S10, the controller 66 determines whether or not a first driver has been identified via either images captured by the camera 68 and/or by voice recognition via voice commands captured by the microphone 70 and processed by the controller 66. If the first driver has been detected, the operation moves to step S11 where first driver settings are implemented, similar to the first upright setting described above, with the vehicle seat assembly 42, the steering column 38 and the brake and accelerator pedal assembly 40 all being repositioned to positions and orientations corresponding to upright settings set by the first driver. After step S11, the controller 66 moves to step S1, returning to FIG. 9.”).  

Similarly Claims 9 and 15 are rejected on the similar rational as Claim 3 above is. 

Regarding Claim 4, Tan in view of Barrera and in further view of Zimmermann and in further view of  Jendritza teaches the method of claim 3. 
Tan inherently teaches further comprising identifying the person based on a comparison of the image with one or more stored images image (Col.11 Line 7-21: “In FIG. 10, the controller 66 has moved from step S3 in FIG. 9 to step S10. At step S10, the controller 66 determines whether or not a first driver has been identified via either images captured by the camera 68 and/or by voice recognition via voice commands captured by the microphone 70 and processed by the controller 66. If the first driver has been detected, the operation moves to step S11 where first driver settings are implemented, similar to the first upright setting described above, with the vehicle seat assembly 42, the steering column 38 and the brake and accelerator pedal assembly 40 all being repositioned to positions and orientations corresponding to upright settings set by the first driver. After step S11, the controller 66 moves to step S1, returning to FIG. 9.”).  
  
Similarly Claims 10 and 16 are rejected on the similar rational as Claim 4 above is. 

Regarding Claim 5, Tan in view of Barrera and in further view of Zimmermann and in further view of  Jendritza teaches the method of claim 1. 
Zimmerman teaches further comprising maintaining the passenger adjusted position when the likelihood of the passenger returning to the vehicle is greater than the passenger returning threshold (Para [0030] Line 18-39 : “for example, when the vehicle is used by a rental car company, because in this case the vehicle will be driven by a number of different users. The data, which are deleted from the vehicle at the end of a life cycle, can be, for example, once again any data that relate to the user, for example, telephone numbers, which the user selected while he was using the vehicle; calls received by the user; vehicle settings performed by the user, such as setting of the air conditioning system, the outside mirror, the seat position, the steering wheel position and the like. The data can also include the login, entered by the user over a user interface of the vehicle, or search screens, filled out by the user over a user interface of the vehicle, in particular search screens of a web browser, which was used during usage of the vehicle.” : however it is inherent if  the end of the cycle i.e. reservation time is not completed for the rental car then the likelihood the passenger is coming back to the car is greater than a threshold i.e. the same driver is most likely coming back to his/her rental car and his/her setting is maintained).  

Similarly Claims 11 and 17 are rejected on the similar rational as Claim 5 above is. 

Regarding Claim 6, Tan in view of Barrera and in further view of Zimmermann and in further view of  Jendritza teaches the method of claim 1. 
Zimmermann teaches wherein the likelihood of the passenger returning to the vehicle is based on one or more of a location where the passenger exited the vehicle, services offered within a range of the location, a time remaining for a vehicle reservation, a number of other passengers in the vehicle, or a distance of the passenger to the vehicle after the passenger exited the vehicle (Para [0030] Line 18-39 : “for example, when the vehicle is used by a rental car company, because in this case the vehicle will be driven by a number of different users. The data, which are deleted from the vehicle at the end of a life cycle, can be, for example, once again any data that relate to the user, for example, telephone numbers, which the user selected while he was using the vehicle; calls received by the user; vehicle settings performed by the user, such as setting of the air conditioning system, the outside mirror, the seat position, the steering wheel position and the like. The data can also include the login, entered by the user over a user interface of the vehicle, or search screens, filled out by the user over a user interface of the vehicle, in particular search screens of a web browser, which was used during usage of the vehicle.”).

Similarly Claims 12 and 18 are rejected on the similar rational as Claim 6 above is. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rander (US10126749) discloses an autonomous vehicle (AV) can receive a pick-up location to rendezvous with a rider and a set of configuration instructions to configure one or more adjustable components of the configurable interior system for the rider. The AV can analyze sensor data to autonomously control acceleration, steering, and braking systems along a route to the pick-up location. Prior to arriving at the pick-up location, the AV can execute the set of configuration instructions to configure the one or more adjustable components of the configurable interior system for the rider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668